09/16/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0257



                                 No. DA 19-0257


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RICHARD LEE TOME,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including October 19, 2020, within which to prepare, serve, and file its

response brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         September 16 2020